Booth, Chief Justice,
charged the jury:—1st. That the deed of an infant under twenty-one years is voidable by him on his arriving at full age, and when so avoided is of no effect. There are some acts of an infant which are absolutely void, and therefore of no effect at any time; others that are voidable, such as this deed, and these have effect until avoided.
This deed being operative at and after its execution, the defendant went into possession of the premises under it rightfully, and the plaintiff is not at liberty to treat him as a trespasser, or as one in by wrong, until by avoiding the deed he places him in this position. The action of ejectment necessarily supposes the defendant to be a trespasser, and we are of opinion that it cannot be maintained in a case like the present without a previous act on the part of the plaintiff’s lessor, avoiding the deed made by him while an infant, and under which the defendant is in possession.
2. This privilege of an infant of avoiding his contracts is a protection and shield to him, and it ought to be preserved to him in its full extent so far as needed for such protection; but there is no necessity, and no justice, in extending it so far as to make it an engine of oppression and wrong to others. It ought to be used with some regard to the rights of others, and therefore the infant should exercise it within a reasonable time after full age, having regard to the circumstances of each particular case, as of the means of being fully informed of his rights, and the opportunity of availing himself of them by disaffirming contracts made in infancy. To hold that this power necessarily continues through the period of legal limitation of the action, would be to make it a dangerous weapon of offence instead of a defence. We would not attempt to lay down any general rule as to reasonable time, but we are of opinion that in the case of a deed executed by an infant who remains within the State for four years *81and upwards after majority, and sees the property conveyed by his deed extensively improved, it would be unreasonable to permit him, after such time, to avoid his deed made during minority.
Huffington and Smithers, for plaintiff.
Frame, for defendant.
Verdict for defendant.